Citation Nr: 0514580	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-35 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service condition for residuals of burns 
of the body.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
April 1941, and from  July 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO decision which denied the 
veteran's claims of service connection for a back disability 
and residuals of burns of the body.

The veteran testified before the undersigned Acting Veteran's 
Law Judge at a video conference hearing in January 2005.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's current back disability is not related to a 
disease or injury in service.

3.  The veteran's current residuals of burns to the body are 
not related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  Burns of the body were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in August 2002, after the enactment of the VCAA.  

In September 2002, the RO issued the veteran a letter which 
provided the necessary notice required under the VCAA and the 
implementing regulations.  This letter was issued prior to 
the RO's decision denying his claims.  The September 2002 
letter informed him of the evidence required to substantiate 
his claims and informed him that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

The letter informed the veteran that his service medical 
records were possibly destroyed in a fire.  The RO requested 
that he provide specific information of his treatment in 
service so the medical data could be reconstructed.  As 
requested, the veteran filled out a form which is used to 
assist in the reconstruction of medical data.  This form was 
received at the RO in October 2002.  Using the information 
provided by the veteran, the RO obtained morning reports, 
which will be discussed in detail, below.  It was unable to 
locate any other records. 

In the October 2003 statement of the case, the veteran was 
informed that he should submit ". . . any evidence in 
[][his] possession that pertains to the claim" to include 
lay statements to substantiate his claim of an in-service 
injury.  Additionally, the October 2003 statement of the case 
provided citations to applicable laws and regulations and 
provided guidance regarding the evidence necessary to 
substantiate his claims.  

The Board acknowledges that where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  As noted above, the 
RO duly instructed the veteran to provide information so that 
his medical records could be reconstructed.  Based on the 
information provided, the RO was able to obtain morning 
reports.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claims.  
In fact, he has stated that there are no additional records 
to obtain.  

The Board is satisfied that VA has complied with the duty to 
notify and assist requirements of the VCAA and the 
implementing regulations. 

Factual Background

The veteran had active military service from February 1941 to 
April 1941, and from July 1942 to July 1946.

The veteran's service medical records were destroyed in the 
1973 fire at the National Personnel Records Center; 
therefore, they are not of record.  However, morning reports 
dated January 17, 1946, and January 21, 1946, are of record, 
but do not identify any treatment received by the veteran.

In August 2002, the veteran submitted a claim for service 
connection for a back disability and burns on 70 percent of 
his body.

In an October 2002 statement, the veteran reported how his 
injuries occurred.  He stated that in December 1945, he was 
instructed to burn a latrine.  He was spreading gasoline 
inside when an explosion occurred that resulted in severe 
burns over 70 percent of his body.  He received treatment for 
the burns at the hospital and on ship by Navy doctors.  He 
recalled receiving treatment after his discharge, but could 
not remember the doctor's name, but knows that the doctor is 
deceased and the medical records are unavailable.  In regard 
to his back condition, he reported that during the summer of 
1944, he was shaving and dropped something.  He bent over to 
pick it up and felt something "let go" in the small of his 
back.  When he tried to stand up, he could not stand erect.  
After two or three days, he was fine and he did not remember 
receiving treatment.  Symptoms of his back condition 
continued several times during service and after discharge.  
He currently has chronic back pain and has a problem standing 
for long periods.  He recalled treatment by one doctor who 
taped his back and hips and told him to wear it for a few 
days.  He did not receive any additional treatment for his 
back since that time.

In May 2003, the RO denied the veteran's claim because there 
was no objective evidence of an in-service injury or 
treatment for a back condition or burns either during 
military service or immediately after service.

In the veteran's August 2003 notice of disagreement, he 
argued that notice was sent to his mother advising that he 
was injured in service.  Further, he stated that he spent 42 
days in the hospital, which included January 17, and 21, 1946 
and could not understand how the morning reports with these 
dates could be used to deny his claim.  He stated there was 
no one that could corroborate his report of the injury 
because everyone he knew at the time of his hospitalization 
is deceased or he is not in contact with them.

During the veteran's January 2005 video conference hearing, 
he testified that he was burned in service when he attempted 
to burn a latrine.  He received treatment while in service 
for his burns.  After service, he sought treatment one time.  
The physician stated that his burns were healing nicely and 
there was nothing more he could do.  He did not return for 
additional treatment.  He could not remember the name of the 
private physician that treated him for his burns after 
service, but recalled trying two or three physicians after 
service.  His current problems with his burns are that they 
are sensitive to the sun.  He also testified that he hurt his 
back when he dropped something and bent over to pick it up.  
He felt something snap in his back and he could not 
straighten up.  Three days later, he was able to stand 
straight.  Since then, every once in a while his back would 
"let go" and he will have another two or three days when he 
had the same symptoms as the first injury to his back.  He 
could not recall whether he received medical treatment for 
his back while in service, but did see one physician after 
service that put tape on his back.  He also could not recall 
the name of the physician that treated him for his back 
condition.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

After careful review of the record, the Board finds that 
service connection is not warranted for the veteran's back 
disability and burns.  

The Board notes that through no fault of his own, the 
veteran's service medical records are not available.  While 
morning reports dated on January 17, 1946, and January 21, 
1946, are of record, they do not indicate that the veteran 
was treated for burns or a back condition during active 
service.  Other than the veteran's own statements, there is 
no other objective evidence (lay or medical) showing that he 
sustained an injury in service resulting in burns and/or an 
injury to his back or showing that he has a current 
disability.
As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992). 

Given the lack of evidence in service and lack of evidence 
linking any current back disability or residuals of burns, 
assuming such exist, to a disease or injury in service, 
service connection must be denied.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for burns of the body is 
denied.



	                        
____________________________________________
K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


